Name: Commission Regulation (EC) No 1509/1999 of 9 July 1999 amending Regulation (EC) No 1232/1999 increasing to 350 185 tonnes the quantity of wheat of breadmaking quality held by the German intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: plant product;  trade policy;  trade;  Europe
 Date Published: nan

 EN Official Journal of the European Communities10. 7. 1999 L 175/27 COMMISSION REGULATION (EC) No 1509/1999 of 9 July 1999 amending Regulation (EC) No 1232/1999 increasing to 350 185 tonnes the quantity of wheat of breadmaking quality held by the German intervention agency for which a standing invitation to tender for export has been opened THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Regulation (EC) No 1253/ 1999 (2), and in particular Article 5 thereof, (1) Whereas Commission Regulation (EEC) No 2131/93 (3), as last amended by Regulation (EC) No 39/1999 (4), lays down the procedures and conditions for the disposal of cereals held by the intervention agencies; (2) Whereas Commission Regulation (EC) No 1232/ 1999 (5), as amended by Regulation (EC) No 1396/ 1999 (6), opened a standing invitation to tender for the export of 300 015 tonnes of wheat of breadmaking quality held by the German intervention agency; whereas, Germany informed the Commission of the intention of its intervention agency to increase by 50 170 tonnes the quantity for which a standing invita- tion to tender for export has been opened; whereas the total quantity of wheat of breadmaking quality held by the German intervention agency for which a standing invitation to tender for export has been opened should be increased to 350 185 tonnes; (3) Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quant- ities in store; whereas Annex I to Regulation (EC) No 1232/1999 must therefore be amended; (4) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1232/1999 is hereby amended as follows: 1. Article 2 is replaced by the following: Article 2 1. The invitation to tender shall cover a maximum of 350 185 tonnes of wheat of breadmaking quality to be exported to all third countries. 2. The regions in which the 350 185 tonnes of wheat of breadmaking quality are stored are stated in Annex I to this Regulation. 2. Annex I is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publica- tion in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 July 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 181, 1.7.1992, p. 21. (2) OJ L 160, 26.6.1999, p. 18. (3) OJ L 191, 31.7.1993, p. 76. (4) OJ L 5, 9.1.1999, p. 64. (5) OJ L 149, 16.6.1999, p. 15. (6) OJ L 163, 29.6.1999, p. 35. EN Official Journal of the European Communities 10. 7. 1999L 175/28 ANNEX ANNEX I (tonnes) Place of storage Quantity Schleswig-Holstein/Hamburg/ Niedersachsen/Bremen/ Nordrhein-Westfalen 155 829 Hessen/Rheinland-Pfalz/ Baden-WÃ ¼rttemberg/ Saarland/Bayern 77 308 Berlin/Brandenburg/ Mecklenburg-Vorpommern 34 131 Sachsen/Sachsen-Anhalt/ThÃ ¼ringen 82 917